PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/161,382
Filing Date: 16 Oct 2018
Appellant(s): Sartorius Stedim North America Inc.



__________________
David S. Nay
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Claims 1, 2, 4-8, 11-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2002/0039784) in view of Galliher (US 2008/0068920) and Laugharn (US 2006/0158956).
	Appellant’s primary arguments are:
Relocating the Okada foam mitigation device based on the teachings of Galliher would impermissibly change Okada’s principle of operation.  Okada disparages this very concept in paragraph [0006].
In response, please consider the following remarks:
	The modified Okada system would operate according to the same foam mitigation principles.  The only difference would be the position of the ultrasonic oscillator 13.  Galliher teaches that foam should be removed by treating it directly within the headspace of the reactor as it accumulates on the surface of the fermentation liquid.  Those of ordinary skill would have recognized that this could be accomplished within the Okada system either by replacing the existing ultrasonic oscillator 13 with one positioned to treat foam within the bioreactor, or by duplicating the existing ultrasonic oscillator 13 by positioning at least one additional oscillator to treat foam within the bioreactor.  Both of these modifications would allow the Okada ultrasonic oscillator(s) to eliminate foam in exactly the same way as before - just in different locations.
	Paragraph [0006] of Okada is a critique of a prior art JP reference, which – based on Okada’s description – relies on reflecting ultrasonic waves within either a pipeline or a reserve tank to locally focus the waves.  This JP reference is not relevant to the rejections of record, and it is unclear exactly how the JP device is structurally configured or how it is intended to operate.  Furthermore, there is nothing that suggests that it is necessary to reflect or locally focus ultrasonic waves to enable defoaming in Okada’s apparatus.  There is nothing on the record that show Okada’s system would operate in an inefficient manner if an ultrasonic oscillator was used to remove foam directly from the bioreactor headspace. And even if there was such a disclosure, for the sake of argument, the claims do not set an efficiency standard – i.e. it would still be obvious to use additional foam mitigation devices in a variety of different locations to produce a predictable and cumulative result, even if each added foam mitigation device only yields a progressively marginal return.
Regardless, Galliher expressly states that defoaming is improved when the foam mitigation device works in a bioreactor headspace to directly act on foam built-up in the interior space of the bioreactor.  See, for example, paragraphs [0006], [0033] and provisional claim 30 (“a magnetically-driven antifoaming device, at least a portion of which is positioned in a head space of the container when the container contains the volume of liquid, the antifoaming device being configured and arranged to break up foam in the head space during rotation of at least a portion of the antifoaming device”).  Paragraph [0107] states that those of ordinary skill would understand that the foam mitigation device may be located in the headspace and/or in a pipeline connected to the bioreactor (“a mechanical antifoaming system may be fitted to the inside head space of a container of the present invention, or to an outlet port (which allows air and/or foam to exit the container”)).  Galliher teaches in at least paragraph [0113] that multiple foam mitigation devices may be provided to act on foam accumulating in different locations within the bioreactor (“antifoaming devices may include more than one impeller in some instances. For example, a first impeller coupled to a shaft may be located near a top portion of the container and a second impeller coupled to the shaft may be positioned near the center of container”).  Galliher specifically mentions that the foam mitigation devices can be positioned at different vertical locations between the intended filling height and the upper end of the casing (“near a top portion” and “near the center”).  Those of ordinary skill would have recognized that foam at different vertical locations within modified Okada reactor could be selectively treated by activating different foam mitigation devices positioned at various heights along the sidewall of the reactor.

Laugharn is directed to a micro-sample system, wherein the ultrasonic foam mitigation device is positioned below the fill height and therefore does not remove foam from a liquid surface in a bioreactor headspace.
In response, please consider the following remarks:
Laugharn is primarily cited for teaching that it is known in the art to propagate an ultrasonic wave through a transmissive surface in order to interact with the interior of a bioreactor.  Laugharn is evidence that the Okada ultrasonic foam mitigation device should be disposed on an outside surface of the bioreactor, and need not extend through a port formed through the exterior surface.  The rejections of record do not contemplate modifying Okada in view of Laugharn in any other way.  In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
It is not clear if the cited prior art teaches a “coupling element”.
In response, please consider the following remarks:
	Both Okada and Galliher require a “coupling element” to hold their respective foam mitigation devices in position adjacent to components of the bioreactor system.  A foam mitigation device cannot float out in space, but must be coupled to a surface to ensure that, in the case of Okada, ultrasonic waves are delivered to desired foam locations.  For example, paragraph [0043] of Okada states that the ultrasonic horn 13 is “mounted” to a treatment location.  A “mounting” is another term for a “coupling element”.  Okada and Galliher each rely on common prior art coupling elements, such as mechanical fasteners, welding, seals, etc.  The claims do not require that the “coupling element” include any special feature or characteristic.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHAN A BOWERS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        
Conferees:
Michael Marcheschi
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        
                                                                                                                                                                                                  /KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.